Citation Nr: 1225711	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, status post multiple laminectomies.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO continued a 40 percent rating for the Veteran's lumbar spine disability and granted service connection for diabetes mellitus and assigned a 20 percent rating, effective February 15, 2008.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In his February 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO. In correspondence received in September 2011, the Veteran withdrew his hearing request.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2012, as Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The Board's decision on the claim for a higher initial rating for diabetes mellitus, is set forth below.  The claim for higher rating for IVDS of the lumbar spine is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the February 15, 2008, effective date of the award of service connection, the Veteran's diabetes mellitus, type II, has been managed by oral medication, but has not required the use of insulin or regulation of activities, or caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization; there also is no competent evidence of separate, compensable complications of diabetes.


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a March 2008 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2008 letter. 

Post rating, a November 2008 letter set forth the criteria for higher ratings for diabetes mellitus.  After issuance of above-described notice, and opportunity for the Veteran to respond, the June 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of April 2008 and March 2011 VA QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.   

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The initial 20 percent rating for hypertension was assigned under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet warrants a 20 percent rating.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength, or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus are not met at any point since the February 15, 2008 effective date of the award of service connection. 

VA outpatient treatment records dated in 2007 and 2008 generally document the Veteran's course of treatment for diabetes mellitus.  Vision testing conducted in April 2008 revealed no evidence of diabetic retinopathy.

On VA QTC examination in April 2008, the examiner noted that the Veteran was diagnosed with "borderline diabetes" one year ago.  There was no history of hospitalization for diabetic complications.  He visited his personal doctor once per year for this condition.  The Veteran denied current symptoms.  His urinary frequency was four times a day at intervals of four hours and none at night.  Treatment for the diabetes included the oral medication Actos.  There was no history of retinopathy, skin disease, heart disease or peripheral arterial disease.  The Veteran denied a history of nephropathy. A comprehensive metabolic panel and urinalysis were normal with insignificant abnormalities.  The diagnosis was diabetes mellitus, type II, based on the use of prescription medication.  The examiner reported that the Veteran's diabetes was not associated with retinopathy, heart disease, skin disease, peripheral arterial disease, nephropathy or neuropathy.  The examiner also noted that the hypertension was essential in nature and unrelated to the diabetes.  Moreover, the examiner stated that there are no activity restrictions or conditions aggravated by the diabetes.  

On VA QTC examination in March 2011, the Veteran denied a history of diabetic ketoacidosis or hypoglycemia.  He indicated a weight gain of 20 lbs. since his last doctor's exam.  He denied any specific treatment for his diabetes.  He denied any heart problems or gastrointestinal problems.  He related that he experienced tingling and numbness in the right arm and hand and neuralgia (due to intervertebral disc syndrome of the lumbar spine).  He did not report a loss of sensation and described no affect on the kidneys.  He described urinary incontinence with no pad needed.  The examiner noted that the Veteran's diabetes did not cause any regulation of activities.  

Physical examination revealed that the Veteran was  well developed and in no acute distress.  There were no signs of malaise.  Funduscopic examination of both eyes revealed no evidence of retinopathy.  The Veteran was noted to have onychomycosis of the bilateral toe nails and actinic keratosis of the bilateral hands and feet.  Extremities examination did not reveal any of the following:  persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis or an AV fistula.  Peripheral pulses were 2+ in both the right had left lower extremities.  Neurological examination of the upper extremities revealed that motor function was within normal limits and that sensory examination to pinprick/pain, touch, position, vibration and temperature was intact.  Neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact on the right.  The left sensory function of the sciatic nerve(s) was decreased.  The comprehensive metabolic panel test was within normal limits.  Urinalysis was absent of protein (micro albuminuria), sugar, RBC, hyaline casts and granular casts.  

In an addendum to the March 2011 examination report, the examiner opined that the Veteran's hypertrophy, hypertension, onychomycosis and actinic keratosis were not related to his diabetes mellitus.  Specifically, the examiner noted that the Veteran's urinary incontinence is secondary to his benign prostate hypertrophy.     

In a June 2011 RO report of contact, the Veteran confirmed that he continues to take Actos for his diabetes mellitus.

Collectively, the aforementioned medical evidence indicates that, since the February 15, 2008, effective date of the award of service connection, the criteria for at least the next higher, 40 percent rating for diabetes mellitus have not been met.

As noted, a 40 percent rating for diabetes mellitus requires insulin, a restricted diet, and regulation of activities.   In this case, however, the evidence indicates that the Veteran has been prescribed Actos, but not insulin, for his diabetes.  Furthermore, the pertinent medical evidence, as discussed above, simply does not support a finding that a medical professional has imposed a restricted diet, on the Veteran's activities, or that the Veteran's diabetes requires regulation of activities, as that term is defined in Diagnostic Code 7913.  In fact, the April 2008 and March 2011 VA examiners specifically noted that the Veteran had no regulation of his activities, and there is otherwise no medical suggestion that  .  . The Board finds it noteworthy that neither the Veteran, nor his representative has actually asserted that the Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, or that the disability results in a restriction of the Veteran's activities. 

As such, the criteria for the next, higher 40 percent rating are not met.  It follows that the criteria for any higher rating (60 or 100 percent), likewise, are not met. In this regard, the March 2011 VA examiner specifically found that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or diabetic care provider visits twice per month. 

In reaching the above-noted determination, the Board has considered Note (1) to Diagnostic Code 7913, which requires consideration of complications of diabetes. In this case, however, service connection for radiculopathy of both lower extremities has already been awarded, but these disabilities have been medically deemed to be associated with the Veteran's service-connected lumbar spine disorder.  Also, in a September 2008 rating decision, the RO awarded service connection for erectile dysfunction as secondary to diabetes mellitus, and assigned a noncompensable rating.  The Veteran has not challenged the determination as to radiculopathy, or sought a higher rating for erectile dysfunction.  Moreover, no other complication of diabetes such as nephropathy, skin disease, peripheral edema, or diabetic retinopathy has been found on examination, and the Veteran has neither identified nor presented any medical evidence to support a finding that he has a diagnosed disability that is a separately compensable complication of his diabetes mellitus. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's diabetes mellitus, type II, pursuant to Fenderson (cited above), and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.




REMAND

The Board's review of the claims file reveals that further action on the claim for an increased rating for IVDS of the lumbar spine is warranted. 

The Veteran's lumbar spine disorder is currently assigned a 40 percent disability rating.  Under the General Rating Formula for Diseases and Injuries of the Spine, a rating higher than 40 percent may not be assigned unless the evidence shows that the spine disability in question has resulted in unfavorable ankylosis.  Alternatively, disc disease of the spine may be rated on the basis of the frequency of incapacitating episodes-requiring a showing, primarily, of bed rest prescribed by a physician-over a 12-month period.  See 38 C.F.R. § 4.71a (2011).

On VA QTC examination of the spine in March 2011, the examiner indicated that range of motion examination could not be conducted because the Veteran was dependent on his walker.  As the Veteran could not tolerate the range of motion studies, the examiner determined that an ankylosis examination could not be performed.  Ultimately, the examiner did not make a determination as to whether, visually, there was any ankylosis of the lumbar spine-specifically, extent of any such ankylosis and whether the ankylosis is favorable or unfavorable.  The examiner also did not comment on the existence or frequency if any incapacitating episodes. 

Given the above, and because the record does not otherwise include sufficient clinical findings to evaluate the lumbar spine disability, the Board finds that the medical evidence currently of record is inadequate, and that another VA spine examination, with findings responsive to the relevant rating criteria, is still needed to evaluate the lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for an increase.  See 38 C.F.R. § 3.655(b) (2011).  See 38 C.F.R. § 3.655 (2011).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

The record indicates that there may be pertinent VA treatment records outstanding. The claims file currently includes outpatient treatment records from the Hampton VA Medical Center (VAMC) dated through May 2008; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

While these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether " staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should identify all neurological impairment associated with the Veteran's lumbar spine disability. For each identified neurological impairment,  the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the lumbar spine disability; and, if so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe


The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Even if range of motion testing cannot be accomplished, The examiner should indicate, whether, based on a visual inspection, the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal, 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating for lumbar spine disability, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, the RO should adjudicate the claim on appeal in light of all  pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether any, or any further, staged rating, pursuant to Hart (cited above)), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


